Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of respondents which denied petitioner’s application for a refund of unincorporated business taxes imposed under article 23 of the Tax Law for the years 1965, 1966 and 1967. Determination confirmed, and petition dismissed, without costs (see Matter of Liberman v Gallman, 41 NY2d 774; Matter of Cohen v Gallman, 48 AD2d 754). Greenblott, J. P., Staley, Jr., Main, Mikoll and Herlihy, JJ., concur.